st Office Box SD 40
dium Post Office
ra,Ghana.

las
gh [DR LHfAsfe]

E-mail: info@petroleum.gov.gh
Website: www.petroleum.gov.gh

MINISTRY OF PETROLEUM

REPUBLIC OF GHANA )

August 12, 201

gg
THE EXECUTIVE DIRECTOR |
SAHARA ENERGY FIELDS rec (v6 =. *
P.O. BOX 146 < ?
ROAD TOWN, TORTOLA Sorina
BRISTISH VIRGIN ISLANDS y

RE: REQUEST FOR EXTENSION ON SHALLOW WATER CAPE THREE POINT
(SWTCP) BLOCK.

Your letter, dated April 7, 2016 with Reference Number SEFGL/SWCTP/CO/MOE/2016/03
1 refers.

‘ou would, recall that following your earlier request for waiver of article 2.13 of the
fern Prpeemeni in a letter dated September 1, 2015, the fainistry offered you an

pportunity to bring on board a partner with offshore experience which you have until
now not satisfied.

We also recall the meeting of December 10, 2015, where you made a presentation on
your work programme and future prospects of the block and requested for some time to
complete G&G studies.

While we appreciate your present initiative in the search for advanced technology to
better image the subsurface in order to reduce geological uncertainties in the block, the
Ministry is of the view that this block has been held for far too long.

) Consequently, | write to inform you that your request to vary the terms of the SWCTP
= Petroleum Agreement Zlined and you are to proceed with the execution of

the minimum work # financial commitments —
LY ;
ADS y3 ,
“ag
EMMAN RMH-KOFI BUAH (MP)
MINISTER }
cc:

HON. DEPUTY MINISTER

CHIEF DIRECTOR

DIRECTOR, PETROLEUM

THE CHIEF EXECUTIVE OFFICER, GNPC

THE CHIEF EXECUTIVE OFFICER, PETROLEU

LEGAL & COMPLIANCE DEPT.
PETROLEUM COMMISSION
